DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-23 are allowed.  

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-23 where these claims as a whole have been found allowable as no prior art either alone or in combination taught what applicant has invented as a whole as currently presented.  For example claim 1 which recites: “A twin laser camera unitary assembly for a robot processing tool, comprising: a housing having a front wall defining an upright opening into which a portion of the robot processing tool is laterally insertable; a mounting support for attachment of the housing relative to the robot processing tool in an operative position where the portion of the robot processing tool extends in the upright opening and a tool center point thereof projects under the housing; first and second laser range finders respectively mounted in the housing on opposite sides of the upright opening in a symmetrical in-line arrangement with respect to the tool center point and a direction of displacement thereof when in said operative position, the laser range finders respectively having laser projectors for projecting laser beams crosswise to the direction of displacement of the robot processing tool at similar but opposite look-ahead and look-back distances from the tool center point of the robot processing tool, and corresponding imagers with fields of view respectively over target areas at the look-ahead and look-back distances where the laser beams are projected; and an onboard controller mounted in the housing and connected to the laser range finders, the onboard controller configured to receive robot control signals, operate the laser projectors and process image signals produced by the imagers so that joint and bead position and geometry signals are produced in a robot reference frame with respect to the direction of displacement of the robot processing tool.”  
This claim as an example as a whole and in combination with the dependent claim as currently presented have not been found in the prior art and NPL.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664